04/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0184


                                       OP 21-0184
                                   _________________

 HAMLIN CONSTRUCTION AND
 DEVELOPMENT COMPANY, INC., a
 Montana Corporation; JERRY HAMLIN and
 BARBARA HAMLIN, Individually, and as
 TRUSTEES OF THE HAMLIN FAMILY
 REVOCABLE LIVING TRUST,

              Petitioners,
                                                                     ORDER
       v.

 MONTANA FIRST JUDICIAL DISTRICT
 COURT, LEWIS AND CLARK COUNTY,
 HON. LUKE BERGER, Presiding,

              Respondent.
                                   _________________

       The above-captioned Petitioners (“Hamlins”), via counsel, seek a writ of
supervisory control over the First Judicial District Court, Lewis and Clark County, in its
Cause No. XBDV-2018-1429. Hamlins maintain the District Court erred in denying their
motion to consolidate this case with another case also pending in the First Judicial District
Court under Cause No. DDV-2018-980. Hamlins have also petitioned for a writ of
supervisory control over that matter and have moved this Court to consolidate both
petitions for supervisory control. Hamlins further request that this District Court matter be
stayed pending the resolution of this petition.
       Cause No. XBDV-2018-1429 (“the MDT case”) involves a dispute between
Petitioners and the Montana Department of Transportation (MDT) regarding culverts MDT
installed on Canyon Ferry Road, adjacent to land Hamlins are attempting to subdivide. On
November 15, 2018, Hamlins filed suit against MDT, alleging that the culverts MDT
installed were inadequate and that Hamlins suffered damages as a result.
       On November 22, 2019, Hamlins moved to consolidate this case with Cause
No. DDV-2018-980 (“the County case”). In the County case, Hamlins filed suit against
the Board of County Commissioners of Lewis and Clark County (County) on
September 12, 2018, alleging that Hamlins suffered damages because the County refused
to either take responsibility for replacing the culverts MDT had installed or issue Hamlins
a floodplain permit without Hamlins incurring significant flood mitigation costs. MDT
opposed Hamlins’ motion to consolidate the two matters; the County did not oppose
consolidation.
       At the time Petitioners moved to consolidate, the County case was before
Hon. James P. Reynolds, while the MDT case was before Hon. Luke Berger. Judge Berger
had assumed jurisdiction of the MDT case after all Judges of the First Judicial District had
either recused themselves, declined jurisdiction, or were substituted from the case. As
Judge Reynolds has since retired, the County case is now before Hon. Christopher D.
Abbott.
       On May 5, 2020, Judge Berger denied Hamlins’ motion to consolidate, concluding
that it was not warranted in this instance.1 In that order, the District Court summarized the
pertinent allegations Hamlins made in each case, compared the cases, and analyzed
relevant case law to determine if consolidation was warranted under M. R. Civ. P. 42(a)(2).
Rule 42(a)(2) provides that if actions before the court involve a common question of law
or fact, the court may consolidate those actions. Consolidation rests in the discretion of
the court. In re Estate of McDermott, 2002 MT 164, ¶ 14, 310 Mont. 435, 51 P.3d 486. A
district court may deny a motion to consolidate even where two cases appear to involve
common issues of law and fact if other factors convince the court not to consolidate.
In re Formation of East Bench Irrigation Dist., 2009 MT 135, ¶ 39, 350 Mont. 309,
207 P.3d 1097.

1
  On May 28, 2020, the District Court likewise denied Hamlins’ motion to consolidate in the
County case. In that order, Judge Reynolds found Judge Berger’s May 5, 2020 decision to be
well-reasoned and adopted it as the order in the County case. Judge Reynolds further noted that
he would not force the County case onto Judge Berger’s docket since Judge Berger had already
indicated that he did not wish to consolidate the matters.
                                              2
       In this case, the District Court noted that while it has the discretion under Rule 42(a)
as to whether to consolidate cases, consolidation was not warranted here because the claims
against MDT and the County were based upon distinct conduct by each entity and the
liability of MDT and the County would be determined by each entity’s distinct actions.
The court opined that consolidating the cases would potentially require each defendant to
become involved in issues not pertaining to them. Furthermore, the court foresaw no
danger of inconsistent judgments if the cases were not consolidated because the liability
for each defendant was predicated upon that defendant’s distinct conduct and it would not
be an inconsistent result if one defendant were found liable while the other was not. The
court further determined that consolidation would not be efficient because the cases are in
front of different judges and, if consolidated, the court would unnecessarily expend time
and judicial resources to become familiar with the matter not currently before it.
       On December 23, 2020, MDT moved the District Court for summary judgment in
this case. The following day, Hamlins moved to join MDT as a necessary party in the
County case. On January 15, 2021, Hamlins moved the District Court to stay this matter,
to stay its ruling on MDT’s summary judgment motion, or alternately to consolidate the
MDT and County cases. In their briefing, Hamlins explained that they were awaiting a
ruling on their motion to join MDT in the County case. Hamlins alleged that changed
circumstances supported a renewed motion to consolidate. Hamlins further noted that the
MDT case could now be consolidated into the County case because Judge Abbott had
succeeded Judge Reynolds—who could not preside over the MDT case because MDT had
moved for substitution—in the County case.
       On March 29, 2021, the District Court denied Hamlins’ motions to stay the matter,
to stay ruling on the pending motion for summary judgment, and to consolidate. The court
did not find the change in circumstances since May 2020 was significant enough to warrant
reconsideration of its previous ruling against consolidation. The court also expressed
uncertainty as to whether it could consolidate the cases under Rule 42(a) because both cases
were not before it. The court further denied the motion to stay, concluding that Hamlins


                                              3
would not be unduly prejudiced if the matter were not stayed and that any justification for
a stay was outweighed by the need for a just and speedy resolution of this matter.
       Hamlins then filed this petition for writ of supervisory control. They urge this Court
to accept supervisory control and to conclude that the District Court abused its discretion
and committed legal errors by denying Hamlins’ motions to stay the matter, to stay ruling
on the pending motion for summary judgment, and to consolidate. Hamlins ask this Court
to consolidate the MDT case into the County case.
       Supervisory control is an extraordinary remedy that may be invoked when the case
involves purely legal questions and urgent or emergency factors make the normal appeal
process inadequate. M. R. App. P. 14(3). The case must meet one of three additional
criteria: (a) the other court is proceeding under a mistake of law and is causing a gross
injustice; (b) constitutional issues of state-wide importance are involved; or (c) the other
court has granted or denied a motion for substitution of a judge in a criminal case.
M. R. App. P. 14(3)(a)-(c). The petitioner bears the burden of establishing the existence
of these factors. Weller v. State, No. OP 11-0337, 362 Mont. 543, 272 P.3d 124 (table)
(Aug. 9, 2011). Whether supervisory control is appropriate is a case-by-case decision.
Stokes v. Mont. Thirteenth Judicial Dist. Court, 2011 MT 182, ¶ 5, 361 Mont. 279, 259
P.3d 754 (citations omitted). Consistent with Rule 14(3), it is the Court’s practice to refrain
from exercising supervisory control when the petitioner has an adequate remedy of appeal.
E.g., Buckles v. Seventh Jud. Dist. Court, No. OP 16-0517, 386 Mont. 393, 386 P.3d 545
(table) (Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482,
385 Mont. 540, 382 P.3d 868 (table) (Aug. 24, 2016).
       In this case, Hamlins argue that supervisory control is appropriate because they
allege it is their only remedy. However, we note that in numerous cases, this Court has
reviewed grants or denials of motions to consolidate on appeal. E.g. In re Formation of
East Bench Irrigation Dist., 2009 MT 135, 350 Mont. 309, 207 P.3d 1097; Envtl. Contrs.
v. Moon, 1999 MT 178, 295 Mont. 268, 983 P.2d 390; Tribby v. Northwestern Bank of
Great Falls, 217 Mont. 196, 704 P.2d 409 (1985). Thus there is no per se lack of remedy
on appeal.

                                              4
       Hamlins further maintain that the remedy of appeal is inadequate and they will
suffer prejudice by having these suits proceed separately because: (1) allowing these
matters to proceed separately could lead to inconsistent results; and (2) Hamlins will be
forced to undergo the time and expense of two separate trials. We are not persuaded by
either argument. First, as Judge Berger explained in his May 5, 2020 order denying
Hamlins’ motion to consolidate, the liability for each defendant is predicated upon that
defendant’s distinct conduct and it will not be an inconsistent result if one defendant is
found liable while the other is not. Second, this Court has held that conserving resources,
without more, is insufficient grounds to justify supervisory control where a party can seek
review of the lower court’s ruling on appeal and there is no evidence that relief on appeal
would be inadequate. Yellowstone Elec. Co. v. Mont. Seventh Judicial Dist. Court, No.
OP-19-0348, 397 Mont. 552, 449 P.3d 787 (table) (Aug. 6, 2019). Moreover, Hamlins
themselves chose, for whatever reason, to file separate lawsuits against these defendants.2
They cannot now claim that they are prejudiced by the existence of two distinct cases which
they originated.
       Furthermore, there is a pending summary judgment motion in this case which, if
granted, is dispositive. We note that Hamlins felt no urgency to seek supervisory control
after the District Court denied their motion to consolidate in May 2020; it was not until
MDT filed a motion for summary judgment that Hamlins renewed their motion to
consolidate, sought to stay proceedings, and then petitioned this Court. The basis for
Hamlins’ petition for supervisory control on the District Court’s denial of Hamlins’
motions to stay the proceedings and to stay ruling upon MDT’s summary judgment motion
appears to be simply that Hamlins would prefer to have Judge Abbott rule on MDT’s
motion. Hamlins argue that this Court should direct Judge Berger to stay these proceedings
without ruling upon MDT’s motion for summary judgment, direct Judge Abbott to join
MDT in the County case and/or order the MDT case consolidated into the County case and,
“Upon MDT’s joinder or consolidation, MDT may then re-file its same Motion for

2
  In their Petition, Hamlins offer only that “[e]xtenuating circumstances” led to the filing of
separate complaints.
                                              5
Summary Judgment before Judge Abbott.” Hamlins assert that no ruling should be made
upon MDT’s summary judgment motion until after MDT is either joined to or consolidated
into the County case because Hamlins allege that only then can a consistent final judgment
be guaranteed. However, MDT is either entitled to summary judgment as a matter of law,
or it is not. MDT’s right to summary judgment, and both MDT’s and Hamlins’ right to
appeal the District Court’s eventual ruling on MDT’s motion, is not dependent on whether
the ruling is made by Judge Berger or Judge Abbott.
       It is true that, as Hamlins point out, we have on occasion reviewed, via supervisory
control, district courts’ rulings under M. R. Civ. P. 42(b) regarding bifurcation.3 Hamlins
argue that a denial of a motion to consolidate is effectively the same as an order bifurcating
a proceeding and Hamlins therefore assert that since we have accepted supervisory control
to review one, we should likewise accept supervisory control to review the other. However,
as set forth in M. R. App. P. 14, this Court’s determination to accept supervisory control is
discretionary. The appropriateness of such is decided on a case-by-case basis. Stokes, ¶ 5.
The fact that the Court may have accepted supervisory control of a case in which an
arguably similar legal question arose is not, in and of itself, a sufficient basis to warrant
supervisory control in the case before it.
       Here, particularly in light of MDT’s pending motion for summary judgment in this
case and the pending motion to join MDT in the County case, we do not find supervisory
control to be warranted as each respective District Court’s ruling on those pending matters
may obviate the issue of consolidation. The District Courts’ respective rulings on each of
these issues will be reviewable on appeal. Therefore, we decline to take supervisory
control over this matter.
       Therefore,
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.


3
 Hamlins point to Malta Pub. Sch. Dist. A & 14 v. Mont. Seventeenth Judicial Dist. Court, 283
Mont. 46, 938 P.2d 1335 (1997), and State ex rel. Gadbaw v. Eighth Judicial Dist. Court, 2003
MT 127, 316 Mont. 25, 75 P.3d 1238.
                                              6
       IT IS FURTHER ORDERED that the motion to stay is DENIED as MOOT.
       IT IS FURTHER ORDERED that the motion to consolidate this Court’s Cause
Nos. OP 20-0182 and OP 20-0184 is DENIED as MOOT.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the First Judicial District Court, Lewis and Clark County,
Cause No. XBDV-2018-1429, and the Honorable Luke Berger, presiding.
       DATED this 29th day of April, 2021.
                                                   /S/ JAMES JEREMIAH SHEA
                                                   /S/ BETH BAKER
                                                   /S/ LAURIE McKINNON
                                                   /S/ INGRID GUSTAFSON
                                                   /S/ DIRK M. SANDEFUR




                                              7                                 Electronically signed by:
                                                                                 James Jeremiah Shea
                                                                           Justice, Montana Supreme Court
                                                                                      April 29 2021